Exhibit 10.1
SIXTH AMENDMENT TO MASTER REPURCHASE AGREEMENT
THIS SIXTH AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated as
of June 29, 2011, is by and between DHI Mortgage Company, Ltd., a Texas limited
partnership (the “Seller”), and U.S. Bank National Association, a national
banking association, as a Buyer, as Administrative Agent, and as Syndication
Agent (“U.S. Bank”).
RECITALS
A. The Seller and U.S. Bank are parties to that certain Master Repurchase
Agreement, dated as of March 27, 2008, as amended by a First Amendment to Master
Repurchase Agreement, dated as of March 5, 2009, a Second Amendment to Master
Repurchase Agreement, dated as of September 23, 2009, a Third Amendment to
Master Repurchase Agreement, dated as of March 4, 2010, a Fourth Amendment to
Master Repurchase Agreement, dated as of July 30, 2010 and a Fifth Amendment to
Master Repurchase Agreement dated as of March 4, 2011 (as amended, the
“Repurchase Agreement”).
B. The Seller and U.S. Bank desire to amend the Repurchase Agreement as provided
herein.
AGREEMENT
In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1. Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the meanings specified in the Repurchase Agreement.
Section 2. Amendments.
2.1 Committed Sum. Schedule BC to the Repurchase Agreement is amended and
restated in its entirety to read as set forth on Exhibit A.
2.2 Approved Investors. Schedule AI to the Repurchase Agreement is amended and
restated in its entirety to read as set forth on Exhibit B.
Section 3. Conditions Precedent. This Amendment shall become effective as of the
date first above written upon delivery by the Seller of, and compliance by the
Seller with, the following:
3.1 This Amendment duly executed by the Seller and U.S. Bank.
3.2 Original resolutions of the Seller’s general partner’s board of directors,
certified as of the date of this Amendment by the Seller’s general partner’s
corporate secretary, assistant secretary, or other authorized officer,
authorizing the execution, delivery, and performance by the Seller of this
Amendment and all other documents and instruments to be delivered by the Seller
pursuant to this Amendment (the “Amendment Documents”).

 

 



--------------------------------------------------------------------------------



 



3.3 A certificate of the Seller’s general partner’s corporate secretary,
assistant secretary, or other authorized officer as to (i) the incumbency of the
Seller’s officers executing this Amendment and all other Amendment Documents
executed or to be executed by or on behalf of the Seller and (ii) the
authenticity of such officers’ signatures, specimens of which shall be included
in such certificate or set forth on an exhibit attached to it (U.S. Bank shall
be entitled to rely on that certificate until the Seller has furnished a new
certificate to U.S. Bank).
3.4 Seller shall have paid to U.S. Bank a closing fee in the amount of $15,000.
For the avoidance of doubt, this fee is in addition to and not in lieu of the
Facility Fee payable under the Repurchase Agreement.
3.5 Such other documents as U.S. Bank may reasonably request.
Section 4. Miscellaneous.
4.1 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all terms and provisions set forth in the Repurchase
Agreement and the other Repurchase Documents that are inconsistent with this
Amendment, and the terms and provisions of the Repurchase Agreement and each
other Repurchase Document are ratified and confirmed and shall continue in full
force and effect.
4.2 Seller Representations and Warranties. The Seller hereby represents and
warrants that the representations and warranties set forth in Section 15 of the
Repurchase Agreement are true and correct in all material respects with the same
force and effect on and as of the date hereof as though made as of the date
hereof.
4.3 Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.
4.4 Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement shall refer to the Repurchase Agreement as amended and
modified hereby.
4.5 Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York as applicable to the
Repurchase Agreement.
4.6 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Seller, U.S. Bank, and their respective successors and
assigns, except that the Seller may not assign or transfer any of its rights or
obligations hereunder without U.S. Bank’s prior written consent.

 

2



--------------------------------------------------------------------------------



 



4.7 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed an original, but all of which
when taken together shall constitute one and the same instrument.
4.8 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
4.9 ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[The next page is the signature page.]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties have caused this Fourth Amendment to Master
Repurchase Agreement to be executed as of the date first set forth above.

            The Seller:

DHI MORTGAGE COMPANY, LTD.
      By:   DHI Mortgage Company, GP, Inc.,         its General Partner         
      By:   /s/ Mark C. Winter         Name:   Mark C. Winter        Title:  
CFO/EVP        The Buyer, the Administrative Agent, and the
Syndication Agent:

U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Edwin D. Jenkins         Name:   Edwin D. Jenkins       
Title:   Senior Vice President   

[Signature Page to Sixth Amendment to Master Repurchase Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE BC
TO MASTER REPURCHASE AGREEMENT
THE BUYERS’ COMMITTED SUMS
(IN DOLLARS)

      Buyer   Committed Sum
 
   
U.S. Bank National Association
  From June 29, 2011 through
 
  October 20, 2011:
 
  $150,000,000
 
   
 
   at all other times:
 
  $100,000,000

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SCHEDULE AI
APPROVED INVESTORS

                  Approved Investors List as of 06/29/2011             Related
Parent         S&P CP   Moody’s   Company Carrying     Investor   Rating   CP
Rating   CP Rating   Product Eligibility
Alabama Housing Finance Authority
  N/A   N/A       Conf
Bank of America, N.A.
  A-1   P-1   Bank of America Corp.   Conf/Non-Conf
California Housing Authority
  N/A   N/A       Conf
Charter Bank
  N/A   N/A       Conf
Chase Home Equity
  A-1   P-1   JPMorgan Chase & Co.   Conf/Non-Conf
Citimortgage, Inc.
  A-1   P-1   Citibank, NA   Conf/Non-Conf
Colorado Housing and Finance Authority
  N/A   N/A       Conf
Federal Home Loan Mortgage Corporation
  A-1   P-1       Conf
Federal National Mortgage Association
  A-1   P-1       Conf
Georgia Housing and Finance Authority
  N/A   N/A       Conf
JPMorgan Chase Bank, N.A.
  A-1   P-1   JPMorgan Chase & Co.   Conf/Non-Conf
Marsh Associates, Inc.
  N/A   N/A       Conf
Minnesota Housing Finance Agency
  N/A   N/A       Conf
New Mexico Housing Finance Authority
  N/A   N/A       Conf
North Carolina Housing Finance
  N/A   N/A       Conf
Oregon Housing and Community Services
  N/A   N/A       Conf.
South Carolina State Housing Finance
  N/A   N/A       Conf
Standard Mortgage Corporation
  N/A   N/A       Conf
US Bank, N.A.
  A-1   P-1   US Bancorp   Conf/Non-Conf
Washington State Housing Finance Commission
  N/A   N/A       Conf
Wells Fargo Bank, N.A.
  A-1   P-1   Wells Fargo & Company   Conf/Non-Conf

 

 